888 F.2d 1385Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter F. ENDYKE, Plaintiff-Appellant,v.UNITED STATES AIR FORCE, Defendant-Appellee.
No. 89-1446.
United States Court of Appeals, Fourth Circuit.
Submitted May 22, 1989.Decided Oct. 11, 1989.Rehearing and Rehearing In Banc Denied Nov. 6, 1989.

Walter F. Endyke, appellant pro se.
Dennis Edward Szybala, Office of the United States Attorney, for appellee.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Walter F. Endyke filed a complaint alleging wrongful termination from employment with the United States Air Force.  The matter previously had been heard and dismissed with prejudice in the United States District Court for the District of Columbia.  Contrary to Endyke's contention here, that court did have jurisdiction to decide the matter.  See 28 U.S.C. Sec. 1406(b).  Because res judicata prohibits relitigation of actions previously decided, the district court dismissed the complaint.  We affirm the district court.


2
As our review of the record and other materials before us indicates that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.